Citation Nr: 0103516	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 28, 1998 
for a 30 percent evaluation for a hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
   


INTRODUCTION

The veteran had active duty from July 1963 to June 1967. This 
matter comes on appeal from a March 1999 decision by the 
Portland VA Regional Office which increased the schedular 
evaluation assigned for a hiatal hernia from 10 percent to 30 
percent, effective October 28, 1998.


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected 
hiatal hernia was received from the veteran on October 28, 
1998.

2.  Symptomatology such as persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, the criteria for a 30 
percent evaluation, during the year prior to the receipt of 
the veteran's claim is not demonstrated.


CONCLUSION OF LAW

An effective date prior to October 28, 1998 for a 30 percent 
evaluation for a hiatal hernia is not warranted. 38 U.S.C. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal. 
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.

Legal Criteria

Hernia hiatal: Symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation; persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health warrant 
a 30 percent evaluation; with two or more of the symptoms for 
the 30 percent evaluation of less severity, a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.114, Code 7346.

Increased evaluations are effective from the earliest date as 
of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year, otherwise, date of 
reopened claim or the date entitlement is shown, whichever is 
later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(o).


Analysis

The veteran makes no specific contentions, but only maintains 
that an earlier effective date for the award of a 30 percent 
evaluation for the service-connected hiatal hernia is 
warranted. A review of the record shows that in January 1998, 
the RO granted service connection for a hiatal hernia and 
assigned a 10 percent evaluation from June 25, 1997. On 
October 28, 1998, a claim for an increased evaluation for the 
service-connected hiatal hernia was submitted on behalf of 
the veteran. 

VA outpatient treatment records reveal that in July 1997 the 
veteran had gastroesophageal reflux disease (GERD) symptoms. 
Tagamet and liquid antacids were recommended. In October 
1997, he had discontinued Tagamet and still had GERD 
symptoms. In February 1998 he reported taking Maalox 3 to 4 
times a day for nausea and indigestion. In early November 
1998, it was noted that the veteran was taking Lansoprazole 
at bedtime and Maalox several times a day for reflux, water 
brash and heartburn. His reflux symptoms were not under 
control with Salsalate. In late December 1998, the veteran 
was accorded a VA examination to evaluate the severity of the 
service-connected hiatal hernia. The examiner concluded that 
the veteran's hiatal hernia was productive of severe GERD 
which was refractory to treatment. 

The rating decision of March 1999 based the increased award 
of 30 percent on the November 1998 outpatient treatment 
record and the December 1998 examination report. Treatment 
records prior to October 1998, however, do not
describe persistently recurrent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, the 
criteria for a 30 percent evaluation. Accordingly, 
entitlement to an effective date prior to the date of claim, 
October 28, 1998, for a 30 percent evaluation for service-
connected hiatal hernia is not in order. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400(o).


ORDER

An effective date prior to October 28, 1998 for a 30 percent 
evaluation for a hiatal hernia is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

